                        UNITIED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


MELALEUCA, INC., an Idaho
corporation, and MELALEUCA (CHINA)             Case No. 4:18-cv-00036-DCN
WELLNESS PRODUCTS CO., LTD. a
wholly-owned subsidiary of Melaleuca,          MEMORANDUM DECISION
Inc.,                                          AND ORDER
                  Plaintiff,

           v.

KOT NAM SHAN, an individual, and
SHAKLEE CORP., a Delaware
corporation,

                   Defendants.



                                  I. INTRODUCTION

      Pending before the Court is Defendant Shaklee Corp.’s (“Shaklee”) Second

Motion to Stay. Dkt. 116. Having reviewed the record and briefs, the Court finds that the

facts and legal arguments are adequately presented. Accordingly, in the interest of

avoiding further delay, and because the Court finds that the decisional process would not

be significantly aided by oral argument, the Court will address the motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). For the reasons outlined below, the

Court finds good cause to DENY Shaklee’s Second Motion to Stay. Dkt. 116.

                                  II. BACKGROUND

      The factual background underlying this dispute is set forth in the Court’s prior



MEMORANDUM DECISION AND ORDER - 1
order. Dkt. 74., at 2-8. The Court incorporates that background by reference here.

       In that prior order, the Court dismissed all of Plaintiffs Melaleuca Inc. and

Melaleuca (China) Wellness Products Co., Ltd.’s (hereinafter referred to collectively as

“Melaleuca”) claims against Defendant Kot Nam Shan (“Kot”) on forum non conveniens

grounds. Dkt. 74, at 21. In light of those dismissals, the Court noted that it “still has

before it two claims for tortious interference of contract Plaintiffs asserted against

Shaklee. At this juncture, it may be appropriate to stay these claims. However, the Court

will not take such action sua sponte.” Id. On May 17, 2018, Shaklee filed a Motion to

Stay the remaining claims pending the resolution of Melaleuca’s claims against Kot in

China. The Court granted that motion and stayed this case for 120 days. Dkt. 95, at 8. The

Court lifted the stay on March 19, 2019. Dkt. 111. Shortly thereafter, Shaklee filed its

Second Motion to Stay. Dkt. 116.

                                      III. ANALYSIS

       The Court “has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997) (citing Landis v.

N. Am. Co., 299 U.S. 248, 254 (1936)). “A trial court may, with propriety, find it is

efficient for its own docket and the fairest course for the parties to enter a stay of an

action before it, pending resolution of independent proceedings which bear upon the

case.” Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979).

Determining whether to grant a motion to stay “calls for the exercise of judgment, which

must weigh competing interests and maintain an even balance.” Landis, 299 U.S. at 254-

55. “When considering a motion to stay, the district court should consider three factors:


MEMORANDUM DECISION AND ORDER - 2
(1) the potential prejudice to the non-moving parties; (2) the hardship and inequity to the

moving party if the action is not stayed; and (3) the judicial resources that would be

saved.” In re Micron Tech., Inc. Secs. Litig., No. CV-06-085-S-BLW, 2009 WL

10678270, at *2 (D. Idaho Dec. 7, 2009).

       Having considered the above factors, as well as the nature of this case and the

related litigation in China, the Court DENIES Shaklee’s Second Motion to Stay. Dkt.

116. Since the Court imposed the initial stay, developments have occurred in the Chinese

courts that alleviate the Court’s judicial economy concerns discussed in its prior order.

See Dkt. 95, at 6-7 (“The Court’s primary concern as it relates to this motion [to stay] is

the potential waste of time and resources involved with determining the validity of the

2011 contracts under Chinese law.”). Shaklee’s reply in support of its Motion explains

that “Mr. Kot brought what amounts to a declaratory judgment action in China. . . . Mr.

Kot subsequently received an adverse decision from the Chinese trial court and the

Chinese appellate court.” Dkt. 123, at 2.

       In reaching its decision, the Chinese trial court considered the validity of Kot’s

relevant contracts with Melaleuca, and found them valid and enforceable. See Dkt. No.

96-2, at 6 (“[Kot’s] request of confirmation that the plaintiff is not required to perform

non-compete obligations lacks the support of facts and legal grounds, which this court

does not support.”); Id. at 7 (“[Kot] resigned from the defendant on November 15, 2017

and joined Shaklee in January 2018, which is a competitor specified in the Non-Compete

Agreement. The plaintiff thus breached the provisions in respect of 3-month period

specified in the Non-Compete Agreement.”). The Chinese appellate court affirmed the


MEMORANDUM DECISION AND ORDER - 3
Chinese trial court’s decision.

       Nevertheless, Shaklee contends that a second stay is warranted because Kot has

requested a retrial in China. The Court disagrees. As explained in its prior order, “the

Court does not intend for this case to perpetually linger on its docket.” Dkt. 95, at 8. A

Chinese Court has now considered the validity of the relevant contracts governed by

Chinese law and found them valid and enforceable. A Chinese appellate court affirmed

that decision. In light of this development, the Court deems it proper to move forward

with this case, despite Kot’s request for a retrial in China. The Court has no reason to

question or doubt the decisions of the Chinese courts and will not further delay this

matter simply because Kot disagrees with the results.

                                        IV. ORDER

The Court HEREBY ORDERS:

   1. Shaklee’s Second Motion to Stay (Dkt. 116) is DENIED.

   2. The Court will issue a separate Litigation Order which directs the parties to submit

       a Joint Litigation Plan and Discovery Plan (or separate plans if the parties cannot

       agree) to the Court by a certain date. That Order will also set the matter for a

       scheduling conference.


                                                  DATED: June 5, 2019


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 4
